Case 6:19-cv-00516-JDK-JDL Document 14 Filed 03/23/21 Page 1 of 2 PageID #: 396




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

TONY CURTIS WHITAKER,                      §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:19-cv-516-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Tony Curtis Whitaker, proceeding pro se, filed this federal petition

 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred

 to United States Magistrate Judge John D. Love for findings of fact, conclusions of

 law, and recommendations for disposition. Respondent filed a response and the state

 court records on December 19, 2019. Docket Nos. 9, 10.

       On February 8, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss this case with prejudice.

 Judge Love also recommended that a certificate of appealability be denied. Docket

 No. 13. A copy of this Report was mailed to Petitioner and he is presumed to have

 received it. See Faciane v. Sun Life Assurance Co. of Canada, 931 F.3d 412, 420–21

 & n.9 (5th Cir. 2019) (a letter properly placed in the United States mail is presumed

 to have reached its destination in the usual time and to have been received by the

 addressee).




                                          1
Case 6:19-cv-00516-JDK-JDL Document 14 Filed 03/23/21 Page 2 of 2 PageID #: 397




       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Petitioner did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 13) as the findings of this Court. This

 petition for habeas corpus is hereby DISMISSED WITH PREJUDICE. The Court

 DENIES a certificate of appealability.

        So ORDERED and SIGNED this 23rd day of March, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE


                                               2
